Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-13-2009

Liu v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1902




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Liu v. Atty Gen USA" (2009). 2009 Decisions. Paper 1865.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1865


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 08-1902
                                      ___________

                             CHUI JIAN LIU; LI MEI PAN,
                                                   Petitioners
                                        vs.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                     (Agency Nos. A73-611-330 and A73-660-891)
                   Immigration Judge: Honorable Rosalind K. Malloy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 5, 2009
                 Before: FUENTES, WEIS and GARTH, Circuit Judges
                          Opinion filed February 13, 2009
                                    ___________

                                       OPINION
                                      ___________

PER CURIAM.

              The petitioners, who are citizens of the People’s Republic of China, seek

review of a final order of the Board of Immigration Appeals (“BIA”). For the following

reasons, we will deny the petition.




                                            1
                                             I.

              The lead petitioner, Chui Jian Liu, entered the United States in January

1992, at which time he was detained and placed in exclusion proceedings. Soon

thereafter, he filed an application for asylum claiming that he would be persecuted if he

was returned to China because he participated in the 1989 Tiananmen Square

demonstrations. However, he then submitted a second asylum application based on

China’s coercive family planning policies. On June 8, 1992, after an exclusion hearing,

his applications were denied and Liu returned to China.

              Liu claims that he married the secondary petitioner, Lei Mei Pan, in China

on January 8, 1993. They both came to the United States on or about February 15, 1994.

On August 26, 1994, Liu submitted a third asylum application under the name Fu Bao Lin

claiming that his wife had died due to a forced late-term abortion in China. After being

interviewed in 2000 regarding the application, Liu was served with a Notice to Appear on

June 19, 2000. Pan, who was alleged to have died, received a notice to appear on the

same day. Liu and Pan conceded removability, but on June 22, 2005, filed additional

applications for asylum, withholding of removal, voluntary departure, and relief under the

Convention Against Torture (“CAT”), claiming that Pan was forced to have a mid-term

abortion in September 1993, and that they would be sterilized if they returned to China

because they have three children who were born in the United States.




                                             2
              On August 22, 2006, the Immigration Judge (“IJ”) denied all requested

relief and found Liu to be not credible. In making the credibility determination, the IJ

considered Liu’s previously-filed and admittedly false asylum applications, and his

admittedly false testimony at his 1992 removal proceeding. See 8 U.S.C. §

1158(b)(1)(B)(iii). The IJ also found that Pan’s medical records from the University of

Pennsylvania, which stated that she had never had an abortion, justified an adverse

credibility finding. The IJ then determined that the petitioners did not meet their burden

of proof for establishing past persecution or a well-founded fear of future persecution. As

to the fear of future persecution, the petitioners did not submit any materials refuting the

2004 and 2005 U.S. State Department Country reports, which the IJ determined do not

support the claim that the petitioners would be sterilized upon their return to China.1

Moreover, the IJ concluded that the possible penalties for returning to China with three

U.S.-born children—denial of social benefits for the children and an administrative

fine—do not amount to persecution.

              On February 3, 2008, the BIA denied the petitioners’ appeal. The BIA

found that there was no clear error in the IJ’s adverse credibility finding and agreed with

the bases for the IJ’s decision. The BIA then determined that, even if the petitioners were


              1
                  Although the government apparently submitted only the 2004 country
report, the IJ took administrative notice of the 2005 report. As we have stated, these
reports are substantially the same regarding the threat of forced sterilization for Chinese
citizens who return to China with foreign-born children. Yu v. Att’y Gen., 513 F.3d 346,
348 n.1 (3d Cir. 2008).

                                              3
credible, they failed to meet their burden of proof. In particular, the BIA concluded that

Pan’s medical records negated the claim of past persecution, and that the submission of

vague and incomplete “extra birth penalty” documents was insufficient to demonstrate

that Pan had suffered a forced abortion, or that the “extra birth fine” constituted

persecution. Citing to Matter of J-W-S-, 24 I. & N. Dec. 185 (BIA 2007) and Matter of J-

H-S-, 24 I. & N. Dec. 196 (BIA 2007), the BIA also determined that the petitioners did

not establish an objective fear of future persecution based on the potential of forced

sterilization because they failed to present any evidence refuting the 2004 and 2005

country reports.

              The petitioners seek review in this Court of the BIA’s denial of their appeal;

the government opposes the petition for review.

                                             II.

              We have jurisdiction under 8 U.S.C. § 1252(a)(1). Because the BIA

substantially relied upon the IJ’s adverse credibility determination, we review both the

BIA’s and the IJ’s decisions with regard to the credibility determination. See Xie v.

Ashcroft, 359 F.3d 249, 241-42 (3d Cir. 2004). In addition, because the BIA issued a

decision on the merits as to whether the petitioners proved past persecution and a well-

founded fear of future persecution, we review the BIA’s opinion as to those findings. See

Abdulai v. Ashcroft, 239 F.3d 542, 548-49 n.2 (3d Cir. 2001). We review findings of

fact—including adverse credibility findings—under the substantial evidence standard and



                                              4
will uphold the BIA’s determinations “unless the evidence not only supports a contrary

conclusion, but compels it.” Zubeda v. Ashcroft, 333 F.3d 462, 471 (3d Cir. 2003)

(internal citation omitted).

              The IJ delineated specific, cogent reasons that bear a legitimate nexus to the

adverse credibility determination, and the finding is thus supported by substantial

evidence. See Dia v. Ashcroft, 353 F.3d 228, 250 (3d Cir. 2003); Balasubramanrim v.

INS, 143 F.3d 157, 162 (3d Cir. 1998). Despite the petitioners’ argument to the contrary,

the IJ appropriately based her decision on Liu’s fraudulent prior applications, his false

testimony at the 1992 exclusion hearing, and the medical records showing that Pan never

had an abortion.

              Substantial evidence also supports the BIA’s finding that the petitioners did

not meet their burden of establishing past persecution or a well-founded fear of future

persecution. See 8 U.S.C. § 1101(a)(42)(B). First, as the BIA recognized, the medical

records directly contradict the petitioners’ claim that Pan was forced to have an abortion

in 1993, and the “extra birth penalty” documents that the petitioners submitted do not

refute the medical records. Nor does an extra-birth fine itself constitute persecution in the

form of a “deliberate imposition of severe economic disadvantage.” Li v. Att’y Gen., 400
F.3d 157, 168 (3d Cir. 2005). Second, although forced sterilization constitutes

persecution under 8 U.S.C. § 1101(a)(42), substantial evidence supports the BIA’s

finding that the petitioners did not meet their burden of proof to support a claim on this



                                              5
ground. The 2004 country report rejects the notion that returning Chinese citizens face

forced sterilization if they have had multiple children outside the country, and “[t]his

Court has repeatedly recognized that State Department reports may constitute substantial

evidence.” Yu v. Att’y Gen., 513 F.3d 346, 349 (3d Cir. 2008). Given that the petitioners

did not submit any evidence disputing the country reports, there is no compelling reason

to reverse the BIA’s decision. Additionally, to the extent that the petitioners did not

waive review of their applications for withholding of removal or CAT relief, the BIA

properly rejected those claims. See id.

              Accordingly, after a careful review of the record, we conclude that the BIA

did not abuse its discretion in denying Liu’s and Pan’s appeal, and we will deny their

petition for review.